Citation Nr: 0609600	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a psychiatric disability, to include as 
secondary to a service-connected lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from December 1979 to August 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate a claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2005).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2005).  

The record reflects that the veteran is service-connected for 
residuals of a right pneumothorax, as well as for residuals 
of a right brachial plexus injury.  The veteran, in his March 
2006 video conference hearing, contends that his current 
major depression is due to the trauma that he experienced in 
service when he underwent four surgical interventions for 
such service-connected lung disability.  The veteran also 
contends that after the surgeries he had to endure the 
psychological strain of dealing with his lung disability, 
including being discharged from the Air Force much earlier 
than he wanted.  

VA records demonstrate that the veteran has reported first 
becoming depressed in 1995 when he had a nervous breakdown.  
The record demonstrates that a VA examiner diagnosed the 
veteran in December 2003, on physical examination, with 
psychophysiologic adjustment reaction to the four surgeries 
done on the right anterior chest wall, based on reported 
medical history of depression.  More recently, on psychiatric 
assessment, the veteran has been diagnosed with moderate, 
recurrent major depressive disorder, when the veteran has 
referenced his in-service difficulties, as well as other 
factors, that he believed contributed to his depression.  
However, none of the psychiatric examiners have commented on 
the etiology of the veteran's psychiatric disability or 
provided a nexus opinion relative to his active service or 
service-connected lung disability.  Therefore, the Board 
concludes that a VA clinical examination and opinion, by an 
appropriate specialist, that addresses the nature and 
etiology of the veteran's depression, is warranted.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be contacted and 
requested to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his depression 
since his military service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of his 
disability.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the veteran's current 
psychiatric disability is etiologically 
related to clinical treatment in service 
for, and/or residual disability from, his 
service-connected lung disability.  The 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that the veteran's current psychiatric 
disability is etiologically related to 
any other incident of the veteran's 
military service.  

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  

		3.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

